Presentation of Revised Financial Information The Company completed the sale of the polyethylene terephthalate (“PET”) business, related assets at the Columbia, South Carolina, site, and technology of its Performance Polymers segment on January 31, 2011.The PET business, assets, and technology sold were substantially all of the Performance Polymers segment.Performance Polymers segment operating results are presented as discontinued operations for all periods presented and are therefore not included in results from continuing operations under accounting principles generally accepted in the United States.The remaining segments include allocated costs not included in discontinued operations and which have been reallocated. (Dollars in millions) Sales by Segment CASPI $ Fibers PCI Specialty Plastics Total Operating Earnings $ (Dollars in millions) Operating Earnings (Loss) CASPI $ Fibers PCI 41 Specialty Plastics 88 9 30 58 39 Total Operating Earnings by Segment Other Total Operating Earnings $ (Dollars in millions) Sales by Customer Location United States and Canada $ Asia Pacific Europe, Middle East, and Africa Latin America Total Sales $ 166
